          Case 1:09-cr-00746-SHS Document 201 Filed 11/10/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------x

UNITED STATES OF AMERICA,                            :    09-Cr-746 (SHS)

                 -v-                                 :    ORDER

YUDI LIU,                                            :

                          Defendant.                 :

------------------------------------------------------x

SIDNEY H. STEIN, U.S. District Judge.

        A videoconference having been held today regarding defendant’s violation of supervised
release, with defendant appearing from the Essex County jail, and appearances by defendant’s
attorney Julia Gatto, for the government Christy Slavik, probation officer Raymond Gonzalez,
interpreter Lily Lau, and court reporter Mike McDaniel,

       IT IS HEREBY ORDERED that the parties’ joint bail application is granted on the
following conditions:

        1.     The defendant shall be released tomorrow, November 11, 2020, at 10:00 a.m., to
the custody of a family member;

       2.     After his release from Essex County jail, the defendant is directed to report to
Beth Israel CPEP, 281 First Avenue, New York, New York;

       3.     The defendant is directed to follow all recommendations and directives of the
Beth Israel medical providers;

      4.      Within one week following defendant’s release from the Essex County jail, a
$10,000 personal recognizance bond cosigned by two family members;

        5.       Travel is restricted to the Southern and Eastern Districts of New York;

        6.       All other conditions of release remain as previously set; and
        Case 1:09-cr-00746-SHS Document 201 Filed 11/10/20 Page 2 of 3




       8.      The violation of supervised release proceeding is adjourned to December 10,
2020, at 11:30 a.m.


Dated: New York, New York
       November 10, 2020
Case 1:09-cr-00746-SHS Document 201 Filed 11/10/20 Page 3 of 3
